FILED
                            NOT FOR PUBLICATION                             MAY 26 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ARTHUR SARKISSIAN,                               No. 13-70121

               Petitioner - Appellant,           Tax Ct. No. 27511-11

 v.
                                                 MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

               Respondent - Appellee.


                            Appeal from a Decision of the
                              United States Tax Court

                             Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

      Arthur Sarkissian appeals from the Tax Court’s order dismissing his action

for lack of subject matter jurisdiction. We have jurisdiction under 26 U.S.C.

§ 7482(a)(1). We review for clear error the Tax Court’s factual findings, Williams

v. Comm’r, 935 F.2d 1066, 1068 (9th Cir. 1991), and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The Tax Court did not clearly err in finding that Sarkissian actually received

the notice of deficiency. See Erhard v. Comm’r, 87 F.3d 273, 274 (9th Cir. 1996)

(notice of deficiency is valid if “the taxpayer actually receives the notice,

regardless of where the IRS mails the notice”); see also Sparkman v. Comm’r, 509

F.3d 1149, 1156 (9th Cir. 2007) (“[T]he Tax Court . . . may disregard

uncontradicted testimony by a taxpayer where it finds that testimony lacking in

credibility.” (citation and internal quotation marks omitted)).

      We reject Sarkissian’s arguments concerning due process and the IRS’s

alleged intentional failure to send notices to Sarkissian’s tax preparer and attorney.

      AFFIRMED.




                                           2                                    13-70121